on petition eor rehearing.
Beard, Justice.
The plaintiff in error has filed a petition for a rehearing in this case, in which it is urged that the court was in error on each and every question decided. It is contended that a chattel mortgage on co-partnership property is invalid unless the mortgage is signed by each and every member of the firm in person, and that authority to do so cannot be conferred by power of attorney. The statute requiring such mortgages to be executed by each member of the firm was evidently intended to limit the general agency of the members of the firm, and one of its purposes was'to prohibit one member without the knowledge or consent of 'the others from creating specific liens upon the firm property. But we can perceive no good reason — nor has any been advanced — why such authority cannot be conferred by a proper power'of attorney for that purpose as well as in at least equally important'business transactions such as the encumbrance or conveyance of real estate.'
-It is urged with much ability 'arid at length in counsel’s brief In support of the petition for rehearing, that the record of the mortgágés in this cáse did not constitute constructive *212notice by reason of the fact that they were acknowledged •before a notary who was at the time a stockholder of the corporation which was the mortgagee, and that the district court erred in refusing to permit the plaintiff in error to prove that fact on the trial. We are, and were at the time the decision in 'this case was handed down, aware of the conflict in the decisions upon that question. In the case before us the mortgages were valid between the parties although not acknowledged. (See paragraph 2 of the opinion.). The acknowledgments are in due form and there is nothing either upon the faces of the instruments or in the certificates of acknowledgment to indicate that the notary was a stockholder in the mortgagee corporation or had any interest in the mortgages. They were fair and regular upon.their faces. They were, therefore, admissible to record for the reasons stated in the opinion, and imparted constructive notice to subsequent purchasers. In addition to the authorities cited in the opinión, see Read v. Loan Co., 68 O. St., 280; National Bank of Fredericksburg v. Conway, 17 Fed. Cases, p. 1202, Case No 10037, and Fair v. Bank, 70 Kan., 612. In the Kansas case last cited it was held that “a chattel mortgage, regular upon its face, duly filed for record, and accompanied by an affidavit of renewal, filed in proper time and regular upon its face, and regular in fact except for the latent defect that the notary public who administered the oath was a’stockholder in the mortgagee corporation, imparts notice as fully as if such defect did not exist.” (From syllabus by the court.) It must be remembered that we are considering a question of notice only, and not whether thé acknowledgments of these mortgages (assuming that the notary was a stockholder in the bank) were sufficient proof of their execution to admit them in evidence. Their execution was otherwise proved. What we held and now hold is, that "the acknowledgments being-fair and regular upon their faces and there being nothing-on the faces of the instruments or the certificates of acknowledgment indicating any disqualification' of the notary or *213that he had any interest in the mortgages, they were admissible to record and that the record imparted constructive notice to subsequent purchasers.
It is urged that “the case is one of peculiar hardship, and that the long residence and undoubted character for fair dealing and commercial integrity of the plaintiff in error, as disclosed by the records in this case, surely does not stamp him as a wrong doer or trespasser. He evidently relied upon the order of the district court and- the fact that the chief executive officer of the county acted at the sale.” All this may be granted, but it does not change the situation. He was bound to take notice of the fact that the court making the order of sale had no jurisdiction to do so. He took his chances on the title he acquired, and that he did so knowingly appears from the bill of sale which he introduced as evidence of his title. The bill of sale-is as follows: “Albany County, Wyoming, March nth, 1903. This is to certify that for and in consideration of the sum of twelve hundred dollars to us in hand paid, we have this day sold to N. K. Boswell all our right, title and interest in and to the cattle described in a certain bill of sale, bearing even date herewith, given by Alfred Cook, sheriff' of Albany County, State of Wyoming, as receiver of the property and effects of the co-partnership of Bird Brothers to us. It is understood and agreed that we in no way guarantee the title to the cattle herein mentioned.
(Signed) “Harden & HaRTMan.”
It is evident that the plaintiff in error understood that he was acquiring only and such right, title or interest in the cattle as Harden & Hartman acquired by virtue of their purchase from the receiver. That sale was held to be void for the reason that the court making the order of sale was without jurisdiction to order it. He took the chances; and because he was honestly mistaken as to the validity of the receiver’s sale, is not a legal reason why he should be protected against these mortgages given to secure a valid indebtedness of Bird Brothers to the bank. The other points *214presented by the petition for rehearing are so fully discussed in the opinion that we deem it unnecessary to enter upon a further discussion of them or to repeat what is therein stated.
The case was fully and ably presented at the hearing, both in briefs and in oral arguments, and we have again considered the questions presented by the petition for rehearing, but see no reason’ to depart from the decision as handed down. A rehearing is, therefore, denied.

Rehearing dentéd.

Potter, C. J., and MatsoN, District Judge, concur.